Citation Nr: 9911808	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970 and from August 1981 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which denied 
the benefit sought on appeal.  

The case was received by the Board of Veterans' Appeals, 
which in January 1997 remanded the claim to the RO for 
further development of the claim for service connection for a 
left foot disorder.  The veteran was requested to provide 
records of recent treatment and to report for VA examination.  
He failed to respond to the request for records, or to report 
for examination as scheduled.  In this regard, the Board 
points out that individuals for whom an examination has been 
scheduled are required to report for the examination.  38 
C.F.R. § 3.326 (1998).  When entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant without good cause fails to report, then the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (1998).  The case is once again before the 
Board for appropriate disposition. 

 
FINDING OF FACT

The claim of entitlement to service connection for a left 
foot disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
foot disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed a chronic left foot 
disability during his period of active duty.  

Service medical records show that during a September 1967 
enlistment examination, mild pes planus was noted.  In 
subsequent service examination reports in December 1967 and 
June 1981, the evaluation of the feet and lower extremities 
was reported as normal.  In February 1984 the veteran was 
seen for complaints of pain to the ball of his left foot and 
big toe, specifically in the medial longitudinal arch of the 
left foot.  On examination, the foot showed no swelling or 
deformity.  There was increased tenderness at the medial 
longitudinal arch at mid foot; and pain with dorsiflexion of 
the toes.  X-ray examination was negative.  The assessment 
was that the veteran had a ligamentous strain of his left 
foot.  The veteran was treated with Motrin and provided with 
a pair of crutches.  During subsequent service examinations 
in March 1988 and June 1989, the evaluation of the feet and 
lower extremities was normal.

The report of an October 1993 VA examination shows that the 
veteran reported a history of having sustained a left 
foot/ankle sprain about 10 years before, but that there had 
been no residual symptomatology.  The examination report does 
not contain any pertinent findings or diagnosis.  

VA outpatient treatment records dated from April to December 
1994 indicate that the veteran was seen for complaints and 
treatment of left and right foot problems.  Treatment records 
during that period include diagnoses and assessments of foot 
disorders, including functional bilateral pes planus, and 
plantar fasciitis.  The report of X-ray examination of the 
left foot during that period revealed normal findings.

The veteran is seeking service connection for a left foot 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131  (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent. 
 
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. 
§ 3.655 (1998).

During a September 1967 enlistment examination, the veteran's 
service medical records show that the veteran had a 
preexisting mild pes planus condition.  There is no evidence 
that this condition was aggravated during service.  In fact 
subsequent service medical records contain no further 
evidence of a pes planus condition.  Although the service 
medical records show that the veteran sustained a ligamentous 
strain of his left foot in February 1984, there is no 
subsequent evidence during service that this resulted in any 
residual pathology, and there is no diagnosis of any chronic 
left foot disorder during the veteran's period of service.  
Subsequent service medical records show no further 
indications of any left foot symptomatology, and later 
service examination reports show normal evaluations of the 
feet and lower extremities.  Thus, these service medical 
records demonstrate that a chronic left foot disorder was 
incurred during service.  

The report of VA examination in October 1993 indicates that 
the veteran reported a history of having sustained a left 
foot/ankle sprain about 10 years before, but indicates that 
the veteran reported that there was no residual 
symptomatology.  The examination does not indicate that the 
veteran's ankle was examined, possibly because of the 
reported lack of residual symptoms.  The veteran was later 
scheduled for a VA examination in April 1997 to specifically 
evaluate his claimed left foot disorder.  However, he did not 
show for that examination. 

Various VA treatment records show that the veteran was seen 
following his separation from service for complaints of 
symptomatology associated with his feet.  He has been 
diagnosed with bilateral functional pes planus, and plantar 
fasciitis.  However, the first post-service indication of any 
left foot disorder was in April 1994, several years after his 
separation from service.  

The veteran has submitted no medical evidence to relate this 
current bilateral foot disorder to an inservice ligamentous 
strain of his left foot, or to any other incident during his 
military service.

On the contrary, a medical history reported contemporaneously 
with treatment in June 1994 indicates that the veteran's left 
heel pain began in October 1993.  The recent treatment 
records in 1994 shows that while the veteran's symptoms of 
pain and collapsed arches affect his left foot more than the 
right, both feet have been diagnosed with functional pes 
planus.  There is no clinical evidence or opinion relating 
this to the veteran's inservice left foot strain.  

The veteran claims that he developed a left foot disorder due 
to a sprain injury sustained during service, and that his 
current left foot disorder is due to this reported inservice 
injury.  He has offered no competent evidence, however, to 
establish such a relationship other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show that a chronic left foot disorder had its 
onset in service, and the veteran has submitted no medical 
opinion to support his claim that his current left foot 
disorder is in anyway related to his period of service. 
Therefore, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied. As the veteran failed to report for a VA 
examination scheduled to help resolve the question at issue, 
this decision by the Board necessarily is based on the 
evidence of record. 38 C.F.R. § 3.655.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).
  

ORDER

In the absence of evidence of a well grounded claim, service 
connection for a left foot disorder is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

